On Rehearihg. Our attention has been called to a certain sentence which appears on page 7 of the opinion filed by this court on March 16, 1938, in the above entitled cause. That sentence reads as follows: “Inasmuch as Straus Brothers Investment Company was not incorporated under the Trust Companies . Act, the powers granted to the Chicago Bank of Commerce were limited to those of a corporation other than a trust company.” Inasmuch as the Trust Companies Act does not provide for incorporation, but merely permits qualification under the terms of said act, it is obvious the court intended to use the word “qualified” and that sentence is hereby changed to read: “Inasmuch as Straus Brothers Investment Company was not qualified under the Trust Companies Act, the powers granted to the Chicago Bank of Commerce were limited to those of a corporation other than a trust company.” After the time had expired within which motions for rehearings could have been made, pursuant to the rules of this court, a written motion on behalf of appellees was made without permission, asldng that additional evidence of the appellees be presented in this court. In the same motion counsel for appellees states that the said evidence is already in the record by admission in the pleadings. This would render any further evidence unnecessary. The above correction having been made, the former opinion filed by this court in the above entitled cause on March 16, 1938, stands as the opinion of this court. Decree reversed and cause remanded with directions. Hebel, P. J., and Hall, J., concur.